Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “exposed from the first hard coating layer and the first hard coating layer”. However, “the first hard coating layer” is listed twice. It is not clear if the second recitation of “the first hard coating layer” is erroneous, and therefore, the claims should just read “exposed from the first hard coating layer”, or if there is a second recitation should instead describe a different layer. In the interest of compact prosecution, the phrase will be interpreted as “exposed from the first hard coating layer”.
Claims 2-10 are rejected as indefinite due to dependence on indefinite claim 1.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 2018/0001347 A1).
With regards to claim 1, Cho discloses a cover window comprising a plastic layer 110 (i.e., a base member) depicted as having a top surface, a bottom surface, and a side surface, a hard coating layer disposed on a top surface of the plastic layer 110, and an additional portion of a hard coating layer in the form of an island pattern part 515 (i.e., a protection layer) in direct contact with a portion of the side surface of the base member (Cho: Fig. 5; para. [0080]-[0083] and [0088]). It is noted that the hard coating material in the island pattern part 515 is considered a protection layer, as it protects the base member (though, technically, any layer covering a base member provides at least some protection to a base member).
	In the interest of compact prosecution, the Examiner notes a second, alternative manner in which the structure of Cho meets the present claims. The entire layer 130 in Figure 5 of Cho may be considered a first hard coating layer located on a top surface of the plastic layer 110 of Cho (i.e., base member), the plastic layer 110 further possessing bottom and side surfaces (Cho: Fig. 5; para. [0080]-[0083] and [0088]). Note that which surface in Cho is considered a “top” or “bottom” surface depends on the orientation of the cover window of Cho. The structure of Cho further comprises a decorative film 750 (i.e., protection layer) attached to a both the first hard coating layer and a side surface of the base member (Cho: Fig. 10; para. [0106]). The decorative film 750 is considered a protection layer in that, technically, it covers a portion of the cover window, and any material covering another technically provides some level of protection.
	With regards to the amended phrase “inclined in a direction from the top surface to the bottom surface”, it is noted that the side surface need not join the top and bottom surfaces, but rather, need only be “inclined in a direction”. The angular incline of the side surface of Cho is still “inclined in a direction from the top surface to the bottom surface”, in that the incline intersects a planar extension of the top and bottom surfaces.
	With regards to the phrase “exposing the side surface of the base member” it is noted that since the first hard coating layer does not entirely cover the side surface of the base member, it still “exposes” a side surface of the base member”.
	With regards to the phrase “exposed from the first hard coating layer and the first hard coating layer”, it is noted that the protection layer is not covered by the first hard coating layer, and therefore, it is exposed by the first hard coating layer.
	With regards to claim 2, the decorative film 750 (i.e., protection layer) covers the first hard coating layer (Cho: Fig. 10).
With regards to claim 3, the island pattern part 515 (i.e., protection layer) is not located over the first hard coating layer, and therefore, it exposes the first hard coating layer (Cho: Fig. 5).
With regards to claim 4, Cho discloses the further application of an anti-fingerprint layer to the formed cover window via a step of printing (Cho: Fig. 11; para. [0107]-[0108]). Based on Figure 11 of Cho, the printed surface encompasses the protection layer and top surface of the claims, at least with respect to the position of beam depositor 770 (i.e., the width and location of the beam suggests an entire surface including the protection layer and top surface). 
With regards to claim 5, a second hard coat layer 130 is further located on a bottom surface of the base member (Cho: Fig. 5; para. [0056]).
With regards to claim 7, the side surface includes a first inclined surface (i.e., first part) which extends from the bottom surface and a second inclined surface (i.e., second part) which extends from the top surface, the first part being perpendicular to the bottom surface (Cho: Fig. 5). Though Fig. 5 of Cho does not explicitly disclose the second part as curved, the broader disclosure within the text of Cho, in addition to Figure 10 of Cho, acknowledge forming a curvature as a bent portion (Cho: Fig. 10; para. [0050] and [0105]-[0106]).
With regards to claim 8, broader disclosure within the text of Cho, in addition to Figure 10 of Cho, acknowledge forming a curvature as a bent portion (i.e., a curved side surface) (Cho: Fig. 10; para. [0050] and [0105]-[0106]).
With regards to claim 10, the protection layer is formed from a hard coating material which includes a silica sol nanoparticles (i.e., SiO2) (Cho: para. [0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al as applied to claim 1 above, and in further view of Kim et al (US 2011/0222218 A1).
With regards to claim 6, Cho discloses a cover window as applied to claim 1 above. Although the cover window of Cho has a transmission area (by virtue of being a cover window) and an inclined surface (i.e., bezel area), Cho does not appear to disclose a light shield pattern on the bottom surface, the light shield defining a boundary between the transmission area and the bezel area, the bezel area having an optical transmittance less than the light transmittance area.
Kim discloses a display apparatus comprising a light shielding pattern located about a periphery (i.e., corresponding to the location of the bezel area of Cho) (Kim: Figs. 1, 2, and 13E; para. [0085]). The light shielding pattern of Kim is located on a rear surface of the front panel of Kim (Kim: Fig. 2; para. [0037] and [0095]). The light shielding pattern of Kim prevents light from passing through the outer edges of the display apparatus, and further enables the formation of a non-display area which provides for a visual difference which aids the user in determining whether device is either on or off (Kim: para. [0043]-[0044]).  Cho and Kim are analogous art in that they are related to the same field of endeavor of covering materials for displays. A person of ordinary skill in the art would have found it obvious to have placed the light-shielding layer of Kim on the bezeled lower surface of Cho in order to prevent light from passing through the outer edges of the display of Cho, and to further enable the formation of a non-display area which provides for a visual difference which aids the user in determining whether device is either on or off (Kim: para. [0043]-[0044] and [0085]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al as applied to claim 1 above, and in further view of Tanaka et al (US 2011/0026122 A1).
With regards to claim 9, Cho discloses a cover window as applied to claim 1 above. Although Cho discloses a protection layer including a hard coating comprising an inorganic material or a silicon-based material, Cho does not appear to disclose a polysilazane (Cho: para. [0055]).
Tanaka discloses a hardened antireflection coating comprising a polysilazane (Tanaka: para. [0001]-[0004] and [0064]-[0066]). Of materials in the art, Tanaka teaches selection of polysilazane specifically for its higher reactivity (Tanaka: para. [0064]). From the polysilazane coating, Tanaka expects the advantage of lowered refractive index, excellent antireflection performance, and improved film strength and scratch resistance (Tanaka: para. [0019] and [0073]). Cho and Tanaka are analogous art in that they are related to the same field of endeavor of optical films comprising hard coatings. A person of ordinary skill in the art would have found it obvious to have selected the polysilazane of Tanaka for the protection layer material of Cho in order to provide a reduced refractive index and excellent antireflection performance, while also improving strength and scratch resistance (Tanaka: para. [0019] and [0073]).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of record have been fully considered, but they are not found persuasive.
Applicant argues that, per Figure 5 of Choi, the surface of the plastic layer 110 (i.e., base member) on which the first island part 515 (i.e., island part) is not inclined with respect to the major part of the top surface of the plastic layer 110. This argument is not found persuasive as it is not commensurate in scope with the present claims. The present claims recite a side surface inclined in a direction from the top surface to the bottom surface. The side surface is not the surface on which the plastic layer 110 is on the first island part 515. The side surface is actually a part of the base layer in which no other layer is formed on top. The protection layer is formed on the top surface of the base member, and not the side surface. The claims do not require a hard coat layer or protection layer to be inclined, but rather, only a side surface of the base member.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783